DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 01/26/2022 and 02/09/2022 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 01/26/2021 as modified by the preliminary amendments filed on 01/26/2021.  Claims 1-20 are now pending in the present application.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, MITSUI et al. (US 20180035339 A1) (hereinafter Mitsui), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Mitsui discloses a method implemented at a network device, comprising: in response to receiving a request for a dual connectivity handover procedure of a terminal (FIGS. 8-11, par. 0082-0083, “In an “a” spot, the UE 100 is located within a range of a cell M1 managed by an S-MeNB 200M1 and a cell S1 managed by an SeNB 200S1 and has a connection with the S-MeNB 200M1 and the SeNB 200S1 in accordance with the dual connectivity scheme”, par. 0141, “In step S302, the S-MeNB 200M1 transmits the handover request to the T-MeNB 200M2. As an example, the S-MeNB 200M1 may include the measurement result received from the UE 100 in step S301 in the handover request to be transmitted to the T-MeNB 200M2”); and
in response to the terminal device being connected with the first type of the target network device, transmitting, to the source master network device, a second message indicating that the first handover is completed, to enable a second handover of the dual connectivity handover procedure to be performed, the terminal device being connected with a second type of a target network device and disconnected from the second type of a source network device in the second handover (FIG. 11, par. 0146, “In step S307, the T-MeNB 200M2 transmits the handover request response (Handover Request Acknowledgement) to the S-MeNB 200M1. The handover request response may include information related to the necessity to change the SeNB 200S1. Further, the handover request response may include the configuration information (RRC Configuration information) of the T-SeNB 200S2 for the RRC connection reconfiguration of the UE 100. The configuration .
However, Mitsui fails to disclose, “transmitting, to a source master network device, a first message indicating the first type of the target network device for the terminal device to be connected with in the first handover, so that the terminal device is disconnected from the first type of a source network device; the second type being different from the first type and indicating whether a network device is a master network device or a secondary network device”, in combination with other limitations of the claim.
Regarding claim 8, the prior arts of the record, Mitsui, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Mitsui discloses a method implemented at a network device, comprising: transmitting a request for a dual connectivity handover procedure of a terminal device to a target master network device (FIGS. 8-11, par. 0082-0083, “In an “a” spot, the UE 100 is located within a range of a cell M1 managed by an S-MeNB 200M1 and a cell S1 managed by an SeNB 200S1 and has a connection with the S-MeNB 200M1 and the SeNB 200S1 in accordance with the dual connectivity scheme”, par. 0141, “In step S302, the S-MeNB 200M1 transmits the handover request to the T-MeNB 200M2. As an example, the S-MeNB 200M1 may include the measurement result received from the UE 100 in step S301 in the handover request to be transmitted to the T-MeNB 200M2”);
(FIG. 11, par. 0146, “In step S307, the T-MeNB 200M2 transmits the handover request response (Handover Request Acknowledgement) to the S-MeNB 200M1. The handover request response may include information related to the necessity to change the SeNB 200S1. Further, the handover request response may include the configuration information (RRC Configuration information) of the T-SeNB 200S2 for the RRC connection reconfiguration of the UE 100. The configuration information of the T-SeNB 200S2 may be transmitted from the T-SeNB 200S2 in step S306.”).
and receiving, from the target master network device, a second message indicating that the first handover is completed, to enable a second handover of the dual connectivity handover procedure to be performed, the terminal device being connected with a second type of a target network device and disconnected from the second type of a source network device in the second handover (FIG. 11, par. 0152-0154, “In step S314, the T-MeNB 200M2 notifies the T-SeNB 200S2 of the SeNB reconfiguration complete… In step S315, the S-MeNB 200M1 notifies the T-MeNB 200M2 of the SN Status Transfer message for data forwarding occurring during the handover”).
Mitsui fails to disclose, “the first type indicating whether a network device is a master network device or a secondary network device; and the second type being different from the first type and indicating whether a network device is a master network device or a secondary network device,” in combination with other limitations of the claim.
Regarding claim 14, the prior arts of the record, Mitsui, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Mitsui discloses a method implemented at a terminal device, comprising: receiving, from a source master network device, an indication of a first type of a target network device for the terminal device to be connected with in a first handover of the dual connectivity handover procedure (FIGS. 8-11, par. 0082-0083, “In an “a” spot, the UE 100 is located within a range of a cell M1 managed by an S-MeNB 200M1 and a cell S1 managed by an SeNB 200S1 and has a connection with the S-MeNB 200M1 and the SeNB 200S1 in accordance with the dual connectivity scheme…” FIG. 11, par. 0149, “In step S310, the S-MeNB 200M1 transmits the RRC Connection Reconfiguration including the configuration information of the T-SeNB 200S2 included in the handover request response received from the T-SeNB 200M2 to the UE 100.”);
performing the first handover based on the indication of the first type of the target network device (FIG. 11, par. 0150, “The UE 100 performs steps S311 to S312 for the T-MeNB 200M2. Steps S311 to S312 correspond to steps S110 to S111 in the first handover procedure”); and
(FIG. 11, par. 0151, “In step S313, the UE 100 executes the random access procedure for the T-SeNB 200S2. The UE 100 may execute the random access procedure using the received configuration information of the T-SeNB 200S2 received in step S309. The UE 100 may start the process of step S313 in the middle of step S311.”).
However, Mitsui fails to disclose, “the first type indicating whether a network device is a master network device or secondary network device, the second type being different from the first type and indicating whether a network device is a master network device or secondary network device”, in combination with other limitations of the claim.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Wang (US 10251111 B2) discloses Base Station Handover Method In Heterogeneous Network, And Base Station.
SUSITAIVAL et al. (US 20200187064 A1) disclose SPLIT SIGNALLING RADIO BEARER IN HANDOVER.
LUO et al. (US 20200120576 A1) disclose Communications Method And Apparatus, And Radio Access Network.
KADIRI  et al. (US 20200022035 A1) disclose PERFORMING A COMBINATION OF HANDOVER TECHNIQUES.
Wen et al. (US 20170181044 A1) disclose METHOD, BASE STATION, AND DUAL CONNECTIVITY SYSTEM FOR PROVIDING SERVICES TO HANDOVER OF A USER EQUIPMENT.
FUJISHIRO  et al. (US 20160227459 A1) disclose COMMUNICATION CONTROL METHOD, MASTER BASE STATION, SECONDARY BASE STATION, AND USER TERMINAL.
Lei et al. (US 20150312811 A1) disclose METHOD AND APPARATUS FOR HANDOVER IN HETEROGENEOUS SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642